Citation Nr: 0332999	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the left foot.

2.  Entitlement to service connection for residuals of cold 
injury to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service in World War II from December 
1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
residuals of cold injury to the right and left feet.

The veteran filed a notice of disagreement in November 2001, 
and after issuance of a statement of the case, timely 
perfected an appeal.


REMAND

In a VA Form 21-4142 received at the RO in October 2001, the 
veteran indicated treatment by Dr. L. H. in October 2001 for 
removal of the big toe, left foot.  These private medical 
records are not in the claims file and should be obtained 
since they may be relevant to the issue on appeal.  

It is also possible that additional VA treatment records 
exist.  As the case must be remanded for the foregoing 
reasons, the RO should obtain any additional VA treatment 
records dated since October 2001.  These records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the case is remanded to the RO for the following 
actions:

1.	The RO must take this opportunity 
to ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the VCAA, and 
the recent decision in Paralyzed 
Veterans of America v. Secretary 
of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.	The RO must obtain all 
outstanding private and VA 
medical records of treatment for 
the veteran's feet, to include 
treatment by Dr. L.H. in October 
2001.

3.	After RO adjudication, if the 
benefits sought on appeal are not 
granted, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




